Citation Nr: 0926609	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  03-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

2.	Entitlement to service connection for a left knee 
disorder, as secondary to the service-connected right knee 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to May 
1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. The Board previously remanded the 
claims on appeal in April 2006.

Presently, the Board decides the claim for increased rating 
for a right knee disorder. The issue of service connection 
for a left knee disorder as secondary to the service-
connected right knee disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the Veteran if further action is required on his 
part concerning this claim.


FINDINGS OF FACT

1.	The Veteran's right knee disorder involves range of 
motion no worse than flexion to 97 degrees and extension to 
11 degrees, with no additional loss of mobility from pain, 
weakness, and other characteristics of functional loss.

2.	Since November 19, 2007, the Veteran has experienced 
right knee lateral instability and subluxation consistent 
with a mild level of impairment.


CONCLUSIONS OF LAW

1.	The criteria for a rating higher than 10 percent for a 
right knee disorder evaluated based upon limitation of motion 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, 
Diagnostic Codes 5003, 5260 and 5261 (2008).
2.	The criteria are met for a separate 10 percent rating 
for a right knee disorder on the basis of knee instability, 
effective from November 19, 2007. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.71; 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.
Through VCAA notice correspondence issued between April 2006 
and October 2007, the RO (through the Appeals Management 
Center (AMC) in Washington, D.C.) notified the Veteran as to 
each element of satisfactory notice set forth under the 
Pelegrini II decision. The April 2000 Statement of the Case 
(SOC) explained the general criteria to establish a claim for 
an increased disability rating. The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 

Under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Court established a heightened notice obligation under the 
VCAA to a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability. The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 



The Veteran has been provided November 2008 correspondence 
which contained the specific information prescribed in the 
Vazquez-Flores decision, to include discussion of the rating 
criteria applicable to evaluating his service-connected right 
knee disorder. 
 
The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the VCAA notice sent did not precede issuance 
of the August 1999 rating decision on appeal. However, this 
would not have been possible given that the VCAA was enacted 
in November 2000. Moreover, the Veteran has had an 
opportunity to respond to the VCAA correspondence in advance 
of the most recent February 2009 Supplemental SOC (SSOC) 
readjudicating his claim. During this timeframe the Veteran 
underwent VA examination that provided findings essential to 
the determination upon his claim. There is no indication of 
any further available information or evidence that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claim. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has  also undergone several 
VA examinations. See 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). The Veteran has provided additional records from 
a private treatment provider, and several statements in 
support of his claim. The record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 


In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Analysis of the Claim

The Board presently grants the claim in part for an increased 
rating of the right knee disorder.  Specifically, while that 
aspect of the Veteran's right knee disability evaluation 
pertaining to range of motion does not support an increased 
rating, the record also shows that the Veteran's right knee 
disorder is characterized by mild lateral instability and 
subluxation.  A separate 10 percent rating for right knee 
instability effective November 19, 2007 will be granted. This 
represents a partial grant of the benefits sought. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).
When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The August 1999 rating decision on appeal denied a claim for 
a rating in excess of 10 percent for a right knee disorder, 
then evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
for limitation of leg extension.

Diagnostic Code 5260 pertains to limitation of leg flexion, 
and provides for a noncompensable rating when flexion is 
limited to 60 degrees. A 10 percent rating requires flexion 
limited to 45 degrees; a 20 percent rating requires flexion 
limited to 30 degrees; and the highest available 30 percent 
rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned. A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 
 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 


Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) the Court held that service connection 
for distinct disabilities resulting from the same injury 
could be established so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in separate disability ratings.

The Veteran underwent a VA Compensation and Pension 
examination for the bilateral knee joints in January 1999. He 
described right knee pain, swelling for up to two days at a 
time, and joint locking and popping. The physical examination 
indicated that there was no lateral instability in the knees, 
or instability to a small amount of drawer stress. The right 
knee had a valgus deformity of 10 degrees, compared with a 
left knee varus deformity of 5 degrees. Range of motion 
testing in the right knee was flexion to 110 degrees, with 
tenderness beginning at 100 degrees; and extension to 0 
degrees. A right knee x-ray study showed hypertrophic changes 
on both condyles on the posterior patella and the superior 
notch. The diagnosis was degenerative joint disease of both 
knees. 

Records of VA outpatient treatment beginning in January 2000 
state an ongoing impression of severe pain in both knees, 
with a history of bilateral degenerative joint disease, and 
history of chondromalacia in the right knee. 

On another examination completed in April 2000, the Veteran 
complained of pain in both knees continuously and that both 
would lock and buckle. He could not climb a ladder, squat or 
kneel. X-rays showed severe degenerative joint disease of the 
knees, and three compartment degenerative changes. Upon 
physical examination, gait was limping. There was tenderness 
at the medial joint line of the right knee. There was no 
effusion or deformity. Range of motion of the right knee was 
flexion to 100 degrees, extension to 0 degrees. There were 
negative varus, valgus and drawer tests. During McMurray's 
test a pop was heard during flexion and the Veteran 
complained of pain. The diagnosis was degenerative joint 
disease, right knee, and possible incomplete tear of the 
medial meniscus. 

The report of a September 2001 outpatient evaluation by a VA 
orthopedist states a history of moderate right knee pain, 
occasionally severely painful, and associated with some 
popping and grinding for many years. Objectively, range of 
motion was flexion to 120 degrees, extension to 0 degrees. 
There was intact ligamentous stability, and mild crepitans. 
An x-ray revealed subcondyle sclerosis, narrowing of joint 
space and osteophytes consistent with moderate degenerative 
disease. The impression was moderate degenerative joint 
disease, right knee. 

An April 2002 VA examination pertained to several claimed 
orthopedic conditions, and as to the right knee observed 
there was ongoing pain, use of a knee brace and on occasion a 
cane for support of ambulation based on an unsteady gait. The 
assessment was in part, service-connected knee pain, as 
already documented. 

Records of outpatient treatment further show in May 2006 
evaluation for chronic pain of the knees and originating from 
several other areas, with pain control adequate on ibuprofen. 
At that time range of motion of the knees was within normal 
limits, with mild effusion present in the right knee. 

On VA examination in November 2007, the Veteran described 
having intermittent pain from the right knee, with 
remissions, stating that on occasion the knee joint would pop 
out of place. There was a history of right knee deformity, 
giving way, and instability. There were episodes of 
dislocation and subluxation several times per year, but less 
than monthly, and locking episodes one to three times per 
month. Functional limitations consisted of ability to stand 
for 30 minutes at most and inability to walk more than a few 
yards. 

A physical examination revealed that weight bearing was 
affected, and gait was antalgic and characterized by poor 
propulsion. There were findings of pain at rest, with 
guarding of movement. There was no crepitation, clicks or 
snaps, grinding, observable instability, or patellar or 
meniscal abnormality. Right knee range of motion consisted of 
flexion to 97 degrees, and extension to 11 degrees. There was 
pain following repetitive motion, but this did not cause 
additional limitation upon motion. Leg length was equal on 
both sides. An x-ray study indicated advanced degenerative 
changes in the right knee with narrowed medial joint spaces, 
prominent patellar spurring, and soft-tissue swelling to one 
side. The diagnosis was right knee arthritis. 

Following review of these findings, the current 10 percent 
rating remains warranted for a right knee disorder when 
evaluated based upon limitation of motion, the basis upon 
which the RO previously rated this disability. The Board 
further finds however, that a separate 10 percent rating for 
right knee instability is assignable from the date of the 
November 2007 VA examination onwards.

Under the applicable rating criteria for limitation upon 
motion, in order to award any increase in compensation the 
Veteran would have to manifest right leg limitation of 
flexion to 30 degrees, as to warrant a 20 percent rating. See 
38 C.F.R. § 4.71a, Diagnostic Code 5260. As an alternate 
ground for higher evaluation, were only a 10 percent rating 
under Diagnostic Code 5260 warranted, a potential separate 10 
percent rating is assignable under Diagnostic Code 5261 for 
limitation of leg extension. See VAOPGCPREC 9-04 (September 
17, 2004) (separate ratings may be assigned for limitation of 
knee motion in more than one plane). This would require right 
leg extension limited to 10 degrees.

The record of objective evaluation of the Veteran's right 
knee disorder does not show that the above requirements were 
met. During VA examinations completed in both January 1999 
and April 2000, the Veteran had retained range of motion 
capacity which did not meet the criteria for a compensable 
evaluation under either Diagnostic Codes 5260, or 5261. Range 
of motion remained at or near normal levels on VA outpatient 
treatment. There is clearly support in the record for 
assignment of a 10 percent rating based on x-ray evidence of 
degenerative arthritis of the knee joint with noncompensable 
limitation of motion, under 38 C.F.R. § 4.71a, however, no 
indication of impairment at or near the levels for an 
increased rating. 

During the November 2007 examination there was some 
diminution in right knee mobility, with flexion to 97 
degrees, and extension to 11 degrees. This demonstrates that 
the requirement for a 10 percent rating for limitation of leg 
extension were met. See Diagnostic Code 5261. The measurement 
of leg flexion remained at noncompensable levels. The test 
findings also took into account whether there was additional 
lost motion due to pain, weakness, repetitive motion, and 
other forms of functional loss, and determined that such had 
not occurred. See DeLuca, 8 Vet. App. at 204-07. See also 38 
C.F.R. §§ 4.40, 4.45. Consequently, there is no foundation 
for a rating higher than 10 percent given the November 2007 
examination findings. Hence, an increased rating is not 
assignable under the provisions on limitation upon motion.

The record does provide a basis to assign a separate 10 
percent evaluation under Diagnostic Code 5257, for other 
impairment of knee, with recurrent subluxation and lateral 
instability. On the November 2007 examination, the Veteran 
described a history of knee instability, and episodes of 
dislocation and subluxation several times per year. Prior 
treatment alludes to a similar reported history of joint 
locking and popping. 

The physical examination itself did not show signs of joint 
crepitation, grinding or instability. However, based upon the 
Veteran's consistent reported history, including some 
symptoms as to which he is competent to allege occurred, the 
Board will resolve reasonable doubt in his favor and assign a 
10 percent rating for mild right knee disability under 
Diagnostic Code 5257, effective from the date of the VA 
examination that showed more substantial impairment. 
Accordingly, a separate 10 percent rating for right knee 
instability is assigned, effective from November 19, 2007. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected right knee disorder has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. The present 
level of disability compensation is intended to take into 
consideration the degree of impairment in occupational 
capacity attributed to service-connected disability. See 38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 
While the Veteran is not currently employed, and has retired 
for reasons of disability, there is no indication that his 
right knee disorder was the precipitating factor, apart from 
his service-connected PTSD and related symptomatology that 
other evaluating physicians identified as a cause of 
occupational impairment. 

The Veteran's service-connected right knee disorder also has 
not necessitated frequent periods of hospitalization, as he 
has received treatment for it entirely on an outpatient 
basis. This disorder has not otherwise rendered impracticable 
the application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown,         9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for 
increased rating for a right knee disorder due to limitation 
of motion, but is granting a separate 10 percent rating on 
the basis of right knee instability since November 19, 2007. 
To the extent any higher level of compensation is sought, the 
preponderance of the evidence is unfavorable, and hence the 
benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)








ORDER

A higher rating than 10 percent for a right knee disorder 
evaluated on the basis of limitation of motion is denied.

A separate 10 percent rating is assigned for a right knee 
disorder on the basis of knee instability, effective November 
19, 2007, subject to the law and regulations governing the 
payment of VA compensation benefits. 


REMAND

Since a more comprehensive opinion is necessary as to the 
etiology of the Veteran's left knee disorder, the Board is 
remanding the claim for service connection for such 
disability for this purpose. 

The Board remanded this case in April 2006 and requested an 
opinion on whether a left knee disorder was proximately due 
to or the result of the service-connected right knee 
disorder.

Following the November 2007 VA examination, the examiner 
stated that his clinical experience and expertise as an 
orthopedic surgeon dictated his opinion that the Veteran's 
left knee symptoms were not related to his right knee injury.   

In reviewing this most recent opinion, the Board recognizes 
that the VA examiner had the opportunity to directly examine 
the Veteran, and an expert background for his statement. 
These are all factors relative to the probative weight of a 
medical opinion. Significant also, however, is that an 
opinion have a clearly stated rationale. See, e.g., Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty). 


However, the opinion of the VA examiner is limited to a one-
sentence pronouncement that does not articulate its 
underlying basis. As a result, a supplemental VA opinion is 
required for a more conclusive opinion.               

In order to provide a thorough statement on the subject of 
etiology, the examiner should also address the theory of 
entitlement of service connection for a left knee disorder 
based on overuse syndrome involving the right knee, as was 
considered during an April 2000 private orthopedic 
evaluation. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

Accordingly, this claim is REMANDED for the following action:

1.	When the actions requested have been 
completed, return the claims folder to the 
VA examiner who conducted the VA 
examination of November 2007. If the 
examiner is not available, or is no longer 
employed by VA, schedule the Veteran for 
an examination by an orthopedist who has 
not seen him previously. The purpose of 
the examination is to determine whether 
the Veteran's claimed left knee disorder 
is etiologically related to his service-
connected right knee disorder.

The following considerations will govern 
the examination:

a.	The claims file, and a copy of this 
remand, will be made reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

b.	After conducting any further 
necessary interviews with the Veteran 
or any appropriate clinical testing, 
the examiner must express an opinion as 
to whether a claimed left knee disorder 
is etiologically related to a service-
connected right knee disorder. The VA 
examiner must indicate consideration of 
the claimed secondary medical 
relationship upon the basis of both 
initial causation by the right knee 
disorder, and chronic aggravation by 
the same underlying disorder. For 
purposes of this analysis, chronic 
aggravation is defined as a permanent 
worsening in disability, which is not 
attributable to the natural disease 
process. 

c.	In providing the requested opinion, 
the examiner must indicate review of 
the report of an April 2000 private 
orthopedic consultation indicating that 
a left knee disorder may have 
originated due to right knee problems, 
based on left knee overuse to 
compensate for right side deficiencies. 
The examiner must further note review 
of the April 2002 VA examination 
report, which indicates that bilateral 
hip and spine disorders were themselves 
considered to have developed over time 
based on a history of knee pain.

d.	The examiner must state the medical 
basis or bases for his opinion. 
However, if the examiner cannot respond 
to the inquiry without resort to 
speculation, he or she should so state, 
and further state what specific 
information is lacking as to providing 
a non-speculative opinion.

2.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for a left knee 
disorder.

3.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (if the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal             
is not granted to the Veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claim. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


 Department of Veterans Affairs


